Citation Nr: 0316921	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  97-13 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from November 1981 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO) which denied the benefit sought on 
appeal.


FINDING OF FACT

There is no medical evidence of a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that in September 1983, the 
veteran was diagnosed with adjustment disorder of adult life, 
transient.  In October 1983, the veteran was seen for 
evaluation of alcohol use.  He admitted to drinking more 
after his knee surgery.  The impression was r/o personality 
disorder.  The veteran was sent for evaluation.  During his 
evaluation in October 1983, the veteran reported that he had 
always had difficulty controlling his temper.  As a result of 
his threatening his wife, the veteran was placed in the 
Zweibrecken jail for approximately two days and then brought 
to the Outpatient Mental Health Clinic where he was 
evaluated.  A diagnosis of explosive personality was made and 
the veteran was transferred for care at Wiesbaden.  The 
diagnosis was personality disorder as manifested by passive-
dependent, impulsive and aggressive features (explosive 
personality).  The veteran's November 1983 separation 
examination indicated that the veteran was being 
administratively discharged from the Air Force due to 
adjustment disorder manifested by anxiety and aggressive 
thoughts.

Service personnel records show that the veteran served as a 
staff support administrative specialist in the Air Force and 
served approximately one year and 8 months in Germany.

At his March 1984 VA examination, the veteran was diagnosed 
with personality disorder manifested by passive-dependent, 
impulsive and aggressive features, characterized as explosive 
personality.  

VA hospital records show that the veteran was admitted in 
September 1984.  Personality disorder was diagnosed.  In 
December 1984, it was reported that his psychiatric status 
was being maintained with medications.  Further VA 
hospitalization was provided from February to March 1985.  
Borderline personality disorder was diagnosed.  A VA 
treatment record dated October 1990 shows a diagnosis of 
dysthymic disorder.  An October 1990 VA medical record shows 
that the veteran complained that Prozac caused him headaches.  
He believed that he was thrown out of the Air Force due to 
trouble he had with a homosexual Captain.  VA hospital report 
dated October 1995 showed a diagnosis of rule out PTSD vs. 
bipolar disorder vs. schizoaffective disorder.  

Hospital report from First Hospital Panamericano from 
February to March 1994 shows recurrent major depression with 
strong antisocial and borderline personality features.

On his claim for service connection for PTSD, the veteran 
indicated that he was admitted to a hospital in Wiesbaden, 
Germany and while he was there gave water to the Marines that 
were in the Beirut bombing and these Marines did not have any 
stomachs.  He indicated that when a few died he got flashes 
from the past.  

At his March 1997 VA PTSD examination, the veteran reported 
that he was sent to different jobs while in the military due 
to prejudice and racism against him.  The veteran complained 
of irritability, poor sleep, and the need to take medications 
for pain.  The examination showed the veteran to be clean, 
overweight, neatly dressed and groomed, and used Canadian 
crutches.  He was alert and oriented times 3.  His mood was 
slightly anxious and his affect was constricted.  His 
attention, concentration, and memory were good.  His speech 
was clear and coherent.  He was not hallucinating and was not 
suicidal or homicidal.  His insight and judgment were fair 
and he exhibited good impulse control.  The diagnoses were 
Axis I, alcohol dependence; Axis II, borderline personality 
disorder.  The examiner's opinion was that they unanimously 
considered that the veteran had no stressors, nor 
symptomatology as to warrant the diagnosis of PTSD.

VA hospital record dated July 1996 indicates that the veteran 
was referred for treatment of alcoholism.

VA outpatient treatment records dated October 1990 to 
November 2002 show no diagnosis of PTSD.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examinations dated March 1984 and March 1997; VA hospital 
reports dated in September 1984, February to March 1985; 
hospital report from First Hospital Panamericano dated 
February to March 1994; VA outpatient treatment and 
hospitalization records dated October 1990 to November 2002.

Additionally, the record shows that the appellant has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought. 

In an April 2003 supplemental statement of the case the 
veteran was informed of the VCAA.  In accordance with the 
requirements of the VCAA, he was informed of what evidence 
and information VA would be obtaining.  They explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, the service records do not show the veteran 
engaged in combat, and it is not contended otherwise.  Thus, 
his assertions of service stressors are not sufficient to 
establish that they occurred; rather, his stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen,10 Vet. App. at 128.; Doran v. 
Brown, 6 Vet. App. 283 (1994).

Analysis

Service medical records show no diagnosis of PTSD.  Post- 
service medical evidence is also devoid of a diagnosis of 
PTSD.  Indeed, the only evidence that the veteran currently 
suffers from PTSD is the theory presented by the veteran 
himself. However, it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions, such as the diagnosis of a disability, and an 
opinion as to the relationship between that disability and 
service.  Thus, as the veteran is a lay person without 
medical training or expertise, his contentions in this regard 
are not competent evidence of a diagnosis of PTSD.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence 
of a diagnosis of PTSD, service connection for PTSD is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for claimed PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

